Per Curiam.
This is an application fora writ of supersedeas, staying the execution of the judgment pending the appeal, in an action for the foreclosure of a mortgage of personal property. The appellant (mortgagor) has executed the usual undertaking on appeal for three hundred dollars.
The judgment in this case was rendered in accordance with section 726 Code of Civil Procedure. The Code prescribes no bond in addition to the three hundred dollar bond in such a case. Section 949 provides that in cases not provided for in the sections therein named, the appeal is perfected by giving the undertaking provided in section 941. Such being the statute, we must be governed by it.
The motion is granted.